Title: To George Washington from Henry Knox, 20 June 1792
From: Knox, Henry
To: Washington, George



Sir
War department June 20th 1792.

I have the honor to submit to your consideration a letter to Andrew Moore Esq. upon the appointment of some Ensigns in the Rifle Companies raising in the South Western parts of Virginia, and also a conditional appointment to Richard Chandler as an Ensign.
This Gentleman is well recommended to Mr Jefferson, and also in a letter from Captain Ballard Smith to me—He is stated to Mr Jefferson as a person who most probably can raise a number of good rifle Men. I have the honor to be with the highest respect Your most obed. Servant

H. Knox

